        Case 2:20-cv-01001-APG-BNW Document 20 Filed 07/10/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10

11   TRP FUND VIII, LLC, a Nevada Limited                       Case No. 2:20-cv-1001-APG-BNW
     Liability Company,
12
                                Plaintiff,                      PROPOSED ORDER RE STIPULATION
13                                                              TO EXTEND DEADLINE FOR
                 v.                                             DEFENDANT TO FILE REPLY BRIEF
14                                                              TO PLAINTIFF’S RESPONSE IN
     NEWREZ, LLC, a Delaware Limited Liability                  OPPOSITION TO DEFENDANT’S
15   Company, d/b/a SHELLPOINT MORTGAGE                         MOTION TO DISMISS PLAINTIFF’S
     SERVICING,                                                 COMPLAINT
16
                                Defendant.
17

18

19               Based on the Stipulation of the parties, and good cause appearing therefore,
20               IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant shall have
21   until July 23, 2020 to file a Reply brief to Plaintiff’s Response in opposition to Defendant’s Motion to
22   Dismiss Plaintiff’s Complaint.
23               IT IS SO ORDERED.
24

25    DATED:                                            _____________________________
                                                        UNITED STATES DISTRICT JUDGE
26                                                     By:
                                                        Dated: July 10, 2020.
27                                                                     DISTRICT COURT JUDGE
28


                                                           1
     3689167.1
